Title: To Benjamin Franklin from ——— Morel, 17 May 1779
From: Morel, ——
To: Franklin, Benjamin


Monsieur
Versailles ce 17. Maÿ 1779.
Je prens la liberté de présenter a Votre Excelance; Le Tableau des forces actuelle de la france; Tant par Terre, que par Mer; ouvrage que J’ai deja eu L’honneur de présenter aux Princes; et Seigneurs de La premiere distinction ainsÿ qu’a quelque uns des Ministres Etrangers.; M. Le Marquis de La Faÿette a qui J’ai eu L’avantage den offrir; ma fait L’honneur de me demander si Jen avoit presenté une pareille à votre Excellance; sur ce que il ma fait l’honneur de me faire dire que c’est ouvrage pouroit peut être vous faire plaisir cest ce qui me détermine à avoir L’honneur de vous presenter ce fruit de mes Mediocres Talens;
Je Serai Trop heureux si mes Travaux peuvent Mériter L’honneur du suffrage de votre Excelance.
Je Suis avec Le plus profond respect de Votre Excelance Le Trés humble et Trés obeissant Serviteur
Morelfils dun ancien officier auservice des Troupes du Roi.
 
Notation: Morel Versailles 17 may 1779.
